Citation Nr: 1402389	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-23 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


ISSUE

Entitlement to waiver of overpayment, to include the issue of the validity and amount of the debt created.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from July 1970 to July 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota.  The jurisdiction of the case is with the Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the issue on appeal is required in order to address the issue of the validity and the amount of the debt created.  The Veteran has clearly raised this issue, but it has not yet been adjudicated by the agency of original jurisdiction (AOJ).  See Schaper v. Derwinski, 1 Vet. App. 430, 434, 436-37 (1991).  This issue must be considered by the AOJ on remand.  

The Board finds that remand is also required in order to provide the Veteran with a hearing.  See 38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 20.700(a) (2013).  In his August 2011 substantive appeal, the Veteran requested a hearing in Washington, DC.  But in a July 2013 submission, it appears that the Veteran has expressed a desire for a videoconference hearing.  As such, this appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Conduct any development necessary prior to an adjudication of the issue of the validity and the amount of the debt created, including providing notice to the Veteran.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

3.  After the Veteran and his representative have had an adequate opportunity to respond, schedule the Veteran for a Board Video Conference hearing at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


